NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAZARIS FULLER,                                 No.    19-16409

                Petitioner-Appellant,           D.C. No. 4:18-cv-06379-PJH

 v.
                                                MEMORANDUM*
W. L. MUNIZ,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      California state prisoner Lazaris Fuller appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see Smith v. Ryan, 823

F.3d 1270, 1278 (9th Cir. 2016), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fuller contends that the trial court did not make an adequate finding that

there was no purposeful discriminatory intent when it overruled defense objections

to two peremptory strikes of jurors by the prosecution. But the state appellate

court reasonably concluded that the trial court, after examining both the defense

objections and the prosecution’s proffered race-neutral reasoning, adequately

“assess[ed] the plausibility of that reason in light of all evidence with a bearing on

it,” see Miller-El v. Dretke, 545 U.S. 231, 252 (2005), and conclusively found that

the defense had not carried its burden. The state court’s rejection of Fuller’s claim,

therefore, was neither contrary to, nor an unreasonable application of, Batson v.

Kentucky, 476 U.S. 79 (1986). See 28 U.S.C. § 2254(d)(1). Nor does the record

reflect any “unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

      AFFIRMED.




                                           2                                    19-16409